     Case 3:16-cv-01283-JM-MDD Document 173 Filed 04/21/20 PageID.5345 Page 1 of 4



 1     NICHOLAS J. FOX (SBN 279577)                EILEEN R. RIDLEY (SBN 151735)
         nfox@foley.com                              eridley@foley.com
 2     FOLEY & LARDNER LLP                         FOLEY & LARDNER LLP
       3579 Valley Centre Drive, Suite 300         555 California Street, Suite 1700
 3     San Diego, CA 92130                         San Francisco, CA 94104-1520
 4     Telephone: (858) 847-6700                   Telephone: (415) 434-4484
       Facsimile: (858) 792-6773                   Facsimile: (415) 434-4507
 5
       ROBERT L. TEEL (SBN 127081)                 RONALD A. MARRON (SBN 175650)
 6      lawoffice@rlteel.com                        ron@consumersadvocates.com
       LAW OFFICE OF ROBERT L. TEEL                LAW OFFICES OF
 7     1425 Broadway, Mail Code: 20-6690           RONALD A. MARRON, APLC
       Seattle, Washington 98122                   651 Arroyo Drive
 8     Telephone: (866) 833-5529                   San Diego, California 92103
       Facsimile: (855) 609-6911                   Telephone: (619) 696-9006
 9                                                 Facsimile: (619) 564-6665
10 Attorneys for Plaintiffs and the Class
11
12                          UNITED STATES DISTRICT COURT
13                       SOUTHERN DISTRICT OF CALIFORNIA
14
      JUAN ROMERO, FRANK                           Case No. 16-cv-1283-JM-MDD
15 TISCARENO, and KENNETH
      ELLIOTT, on behalf of themselves, and        CLASS ACTION
16 all others similarly situated,
17
                                                   JOINT NOTICE OF SETTLEMENT,
                                     Plaintiffs,   REQUEST TO VACATE ALL
18                                                 PENDING DEADLINES, AND
                  vs.                              REQUEST TO SET DEADLINE FOR
19
      SECURUS TECHNOLOGIES, INC.,                  FILING THE JOINT PRELIMINARY
20                                                 APPROVAL BRIEF
                                    Defendant.
21
22
23          Plaintiffs Juan Romero, Frank Tiscareno, and Kenneth Elliott (“Plaintiffs”) and
24 Defendant Securus Technologies, Inc. (“Defendant”) (collectively, the “Parties”), by and
25 through their undersigned counsel, hereby jointly notify the Court that the Parties have
26 reached a class-wide resolution of this matter and respectfully request the Court vacate all
27 pending deadlines in light of the settlement and forthcoming preliminary approval motion.
28 In support of the instant motion, the Parties state as follows.

               NOTICE OF SETTLEMENT AND REQUEST TO VACATE ADEADLINES
                                              Case No. 16-cv-1283-JM-MDD
     Case 3:16-cv-01283-JM-MDD Document 173 Filed 04/21/20 PageID.5346 Page 2 of 4



 1          1.    On October 3, 2018 the Parties attended a full day mediation with the
 2 Honorable Leo S. Papas (Retired).

 3          2.    The Parties were unable to reach a resolution of the matter at this mediation.
 4          3.    On November 21, 2018, the Court denied a motion by Plaintiffs for partial
 5 summary judgment.
 6          4.    On November 21, 2018, the Court granted Plaintiffs’ renewed motion for class
 7 certification of Plaintiffs’ requests for monetary damages under CIPA and their requests
 8 for injunctive and declaratory relief, but limited certification for monetary damages to the
 9 Plaintiffs’ claim under Cal. Penal Code § 636. The Court certified, pursuant to both Federal
10 Rule of Civil Procedure 23(b)(2) and (b)(3), the following class:
11          Every person who was a party to any portion of a conversation between a
            person who was in the physical custody of a law enforcement officer or other
12
            public officer in California, and that person’s attorney, on a telephone number
13          designated or requested not be recorded, any portion of which was
            eavesdropped on or recorded by Defendant Securus Technologies, Inc. by
14
            means of an electronic device during the period from July 10, 2008 to the
15          applicable opt-out date, inclusive (the “Class Period”).
16          5.    Plaintiffs filed an interlocutory request to appeal the denial of their motion for
17 partial summary judgment. This request was denied. All the Parties also petitioned the
18 Ninth Circuit Court of Appeals for permission to appeal the Court’s certification order
19 under Federal Rule of Civil Procedure 23(f). Plaintiffs’ request was denied. Defendant’s
20 request was granted. On April 17, 2019, the Court stayed all proceedings during the
21 pendency of the appeal.
22          6.    On August 16, 2019, the Parties attended a second mediation with Judge
23 Papas. The Parties were unable to reach a resolution of the matter at this mediation, but
24 continued to engage in extensive direct settlement negotiations.
25          7.    The Parties thereafter conducted numerous telephonic conferences with the
26 Ninth Circuit Court of Appeals Mediator Sasha M. Cummings.                     After extensive
27 negotiations and numerous status calls with Ms. Cummings, the Parties reached a
28

                 NOTICE OF SETTLEMENT AND REQUEST TO VACATE DEADLINES
                                     -2-       Case No. 16-cv-1283-JM-MDD
     Case 3:16-cv-01283-JM-MDD Document 173 Filed 04/21/20 PageID.5347 Page 3 of 4



 1 settlement, the terms of which are memorialized in a written settlement agreement dated
 2 April 17, 2020. The agreement calls for the Parties to file a joint motion for preliminary

 3 approval of the settlement on or before the 30th day following its effective date.
 4          8.    Economy would be served by vacating all existing dates as set forth in the
 5 Court’s current case schedule, including any pretrial and trial dates, with the Court setting
 6 future dates as it deems necessary. Accordingly, in the interest of preserving the Parties’
 7 and the Court’s resources, the Parties respectfully request that the Court vacate all existing
 8 deadlines and dates. The Parties also request the Court set a deadline of May 17, 2020, or
 9 as soon thereafter as the Court deems appropriate given the ongoing COVID-19 pandemic,
10 for the Parties to file a joint motion for preliminary approval of the settlement agreement.
11
         Dated: April 21, 2020               Respectfully submitted,
12
13                                           By: s/ Robert L. Teel
                                             Robert L. Teel
14
15                                           LAW OFFICE OF ROBERT L. TEEL
                                             Robert L. Teel
16
17                                           FOLEY & LARDNER LLP
                                             Eileen R. Ridley
18                                           Nicholas J. Fox
19
                                             THE LAW OFFICE OF RONALD A. MARRON
20                                           Ronald A. Marron
21
                                             Attorneys for Plaintiffs Juan Romero,
22                                           Frank Tiscareno, and Kenneth Elliot
23
         Dated: April 21, 2020               By: s/ Adam R. Fox
24                                           Adam R. Fox
25
                                             SQUIRE PATTON BOGGS (US) LLP
26                                           Attorneys for Defendant Securus Technologies, Inc.
27
28

                 NOTICE OF SETTLEMENT AND REQUEST TO VACATE DEADLINES
                                     -3-       Case No. 16-cv-1283-JM-MDD
     Case 3:16-cv-01283-JM-MDD Document 173 Filed 04/21/20 PageID.5348 Page 4 of 4



 1
 2                               CERTIFICATE OF SERVICE
 3          The undersigned hereby certifies that a true and correct copy of the above and
 4 foregoing document has been served on April 21, 2020 to all counsel of record who are
 5 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
 6 Local Rule 5.4.
 7
                                               /s/ Robert Teel
 8                                             Robert Teel
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                 NOTICE OF SETTLEMENT AND REQUEST TO VACATE DEADLINES
                                     -1-       Case No. 16-cv-1283-JM-MDD
